DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitry Dymarsky on 5/17/2021.
The application has been amended as follows: Claims 1, 7 and 9 are amended.
1.	(Currently Amended) A method for preemptively reducing the risk of compromising the login credentials of a Customer Cn, comprising the steps of:
(A)	continuously searching data elements in at least one website of [[the]] a dark web and at least one website of one of [[the]] a deep web and [[the]] a surface web or both of the deep web and the surface web, for information associated with said login credential, 
wherein said searching of data elements in the deep web is based, at least in part, on the information from the dark web,
wherein searching the data elements in a surface web are based, at least in part, on the data elements’ information from the dark web and/or the deep web, and
wherein said dark web is accessible over an anonymous network;
(B)	incorporating the unique authentication and access controls of the Service Provider with the information in Step A;
(C)	determining a dynamic Risk Score for said login credential of said Customer Cn using the formula:
R (Cn, SPi, t)  =   f {X1, X2, X3…..}
wherein the dynamic Risk Score R is specific to a Customer Cn, at a specific Service Provider SPi, and at a given time t;
wherein said dynamic Risk Score is a function of Xs, wherein said Xs are data elements;
wherein said dynamic Risk Score is calculated using multivariate machine-learning models such that they intelligently analyze said data elements Xs and provide said dynamic Risk Score;
wherein said dynamic Risk Score, as it relates to said specific Service Provider SPi, is dynamically communicated to said specific Service Provider SPi prior to a transaction request, and not after said transaction request using an application programming interface (API);
(D)	comparing said dynamic Risk Score, dynamically or periodically with a pre-determined threshold Risk Score; and taking one of the following steps:
(D1)	modifying an authentication requirement for the Customer and seeking said authentication from the Customer, wherein said authentication requirement is a function of the breach of said pre-determined threshold Risk Score;
(D2)	modifying an authentication requirement for the Customer, while temporarily suspending services to said Customer credential, pre-emptively notifying the Customer of said suspension, seeking said authentication from said Customer, and restarting or shutting down services connected to said Customer credentials.
7.	(Currently Amended) A computer program product comprising:
a non-transitory computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising:
(A)	computer readable program code configured to continuously receive information obtained from searching data elements in at least one website of [[the]] a dark web and at least one website of one of [[the]] a deep web and [[the]] a surface web or both of the deep web and the surface web, for information associated with a login credential,

wherein searching the data elements in a surface web are based, at least in part, on the data elements’ information from the dark web and/or the deep web, and
wherein said dark web is accessible over an anonymous network;
(B)	computer readable program code configured to dynamically incorporate the unique authentication and access controls of the Service Provider with the information in computer readable program code in (A);
(C)	computer readable program code configured to determine a dynamic Risk Score for said login credential of said Customer Cn using the formula:
R (Cn, SPi, t)  =   f {X1, X2, X3…..}
wherein the dynamic Risk Score R is specific to a Customer Cn, at a specific Service Provider SPi, and at a given time t,
wherein said dynamic Risk Score is a function of Xs, wherein said Xs are data elements,
wherein said dynamic Risk Score is calculated using multivariate machine-learning models such that they intelligently analyze said data elements Xs and provide said dynamic Risk Score; a risk score, at least in part, on the information associated with a User login credentials;
(D)	computer readable program code configured to compare said dynamic Risk Score, dynamically or periodically with a pre-determined threshold Risk Score;
(E)	computer readable program code configured to modify an authentication requirement for the Customer and seeking said authentication from the Customer, wherein said authentication requirement is a function of the breach of said pre-determined threshold Risk Score; and 
(F)	computer readable program code configured to modify an authentication requirement for the Customer, while temporarily suspending services to said Customer credential, pre-emptively notifying the Customer of said 

9.	(Currently Amended) A system comprising:
(A)	a data processor configured to execute a first set of instructions to: continuously search data elements in at least one website of [[the]] a dark web and at least one website of one of [[the]] a deep web and [[the]] a surface web or both of the deep web and the surface web, for information associated with said login credential, 
wherein said searching of data elements in the deep web is based, at least in part, on the information from the dark web,
wherein searching the data elements in a surface web are based, at least in part, on the data elements’ information from the dark web and/or the deep web, and
wherein said dark web is accessible over an anonymous network;
(B)	a system configured to incorporate the unique authentication and access controls of the Service Provider with the information in System A;
(C)	a Credential Risk Scoring Engine processor configured to determine a dynamic Risk Score for said login credential of said Customer Cn using the formula:
R (Cn, SPi, t)  =   f {X1, X2, X3…..}
wherein the dynamic Risk Score R is specific to a Customer Cn, at a specific Service Provider SPi, and at a given time t;
wherein said dynamic Risk Score is a function of Xs, wherein said Xs are data elements;
wherein said dynamic Risk Score is calculated using multivariate machine-learning models such that they intelligently analyze said data elements Xs and provide said dynamic Risk Score;
wherein said dynamic Risk Score, as it relates to said specific Service Provider SPi, is dynamically communicated to said specific Service Provider SPi prior to a transaction request, and not after said transaction request using an application programming interface (API);
(D)	a data processor to compare said dynamic Risk Score in (C), dynamically or periodically, with a pre-determined threshold Risk Score;

(F)	a system configured to modify an authentication requirement for the Customer, while temporarily suspending services to said Customer credential, pre-emptively notifying the Customer of said suspension, seeking said authentication from said Customer, and restarting or shutting down services connected to said Customer credentials.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of a Credential Risk Scoring Engine processor configured to determine a dynamic Risk Score for said login credential of said Customer Cn using the formula: R (Cn, SPi, t)  =   f {X1, X2, X3…..} wherein the dynamic Risk Score R is specific to a Customer Cn, at a specific Service Provider SPi, and at a given time t; wherein said dynamic Risk Score is a function of Xs, wherein said Xs are data elements; wherein said dynamic Risk Score is calculated using multivariate machine-learning models such that they intelligently analyze said data elements Xs and provide said dynamic Risk Score; wherein said dynamic Risk Score, as it relates to said specific Service Provider SPi, is dynamically communicated to said specific Service Provider SPi prior to a transaction request, and not after said transaction request using an application programming interface (API).
The prior art disclosed by Park et al. teaches proactively warning a consumer they are a victim or possible target of a cyber-attack or cyber-threat. To discover whether a consumer may be a victim, the system will monitor the Surface Web, Deep Web, and Dark Web for potential cyber-threats and cyber-attacks. If one is discovered, the system will compare the criteria of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497